Citation Nr: 0600433	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  96-31 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
visual problems.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart disability.  

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
irritable bowel syndrome.  

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
disability of the feet.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to compensation for left foot 
disability under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and August 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2004, the veteran requested that he be scheduled 
for a Board hearing.  The veteran subsequently indicated that 
he was unable to attend the hearing but wanted his 
representative to attend in his stead.  At a Decision Review 
Officer Conference which was conducted in June 2005, it was 
determined, after consultation with the veteran's 
representative, that the veteran's case would best be served 
by a written statement from the veteran's representative and 
that no further hearing would be conducted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional evidence has been received at the Board which has 
not been reviewed by the RO.  Communications received from 
the veteran indicate that he was expressly not waiving his 
right to have the RO review this new evidence in the first 
instance.  Under the circumstances, the case must be returned 
to the RO for preliminary RO review of the new evidence.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should review the claims files, to 
include all evidence received since the 
most recent statement of the case and/or 
supplemental statement of the case, and 
determine if entitlement to any of the 
benefits sought on appeal is warranted.  
If any benefit remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


